Citation Nr: 0002056	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-05 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

2.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to November 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO), which determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for impairment of 
the cervical spine and denied entitlement to total rating 
based on individual unemployability due to a service-
connected disability.

In October 1998, the RO issued a letter informing the veteran 
that his appeal was being certified to the Board and that he 
had 90-days in which to submit additional evidence concerning 
his claim.  Following the expiration of that 90-day period, 
the veteran submitted two signed statements, the second of 
which was enclosed with several documents, including a copy 
of his birth certificate, a copy of his parent's marriage 
license, a copy of his mother's Certificate of Discharge from 
the Navy, and a copy of his father's death certificate and 
Certificate of Discharge from the Navy.  

Generally, any pertinent evidence submitted by the veteran or 
his representative which is accepted by the Board must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived.  38 C.F.R. § 
20.1304(c) (1999).  In this case, the evidence submitted by 
the veteran following the expiration of the 90-day period was 
not accompanied by a waiver of RO consideration.  However, 
after reviewing the evidence submitted by the veteran, the 
Board believes that with the exception of evidence already 
associated with the claims folder, such as the veteran's 
previously stated contentions, the remaining evidence is not 
"pertinent" to the veteran's claim within the meaning of 
38 C.F.R. § 20.1304, as it relates solely to the marriage and 
military service of the veteran's parents, and to the death 
of his father.  Thus, the Board finds that consideration of 
this material by the RO pursuant to 38 C.F.R. § 1304 (1999) 
is not necessary.

The Board notes that the issue of entitlement to a total 
rating based on individual unemployability due to a service-
connected disability is discussed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  In June 1990, the Board denied a claim of entitlement to 
service connection for a cervical spine disability.

2.  Evidence submitted since the Board's June 1990 decision 
does not bear directly and substantially upon the specific 
matter under consideration; is merely cumulative of 
previously submitted evidence; and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted since the Board's final June 1990 decision 
is not new and material.  The veteran's claim of entitlement 
to service connection a cervical spine disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1100 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West  1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection may be also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).

Finality/new and material evidence 

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, , 12 Vet. App. 203 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

Previously submitted evidence

Treatment records dated in January 1970 from Ruidoso-Hondo 
Valley General Hospital and Gerald Champion Memorial Hospital 
reflect that the veteran was injured in a logging accident 
after a rubber tire skidding machine overturned and pinned 
the veteran underneath.  He was subsequently treated for a 
cerebral concussion and multiple abrasions of the left upper 
extremity, left trunk, and both lower extremities.  X-rays of 
the cervical spine reportedly revealed no evidence of 
fracture.  Some muscle spasm was noted in the lumbar region 
with some lumbar lordosis noted due to muscle spasm and some 
pain reported on movement.

Upon enlistment in February 1970, the veteran reported no 
history of any back trouble of any kind and an examiner found 
the veteran's neck and spine to be normal on examination.

Service medical records reflect that in August 1970, the 
veteran fell down a flight of stairs, and subsequently 
reported experiencing pain in his low back and left rib area.  
Physical examination and x-rays were reportedly negative 
except for some scoliosis in the lower back.  Throughout 
September 1970, the veteran continued to report pain in his 
lower back.  

On September 14th, 1970 an examiner noted that the veteran 
could not flex his spine to any extent, but noted possible 
"voluntary resistance of part of patient."  The veteran was 
diagnosed with possible lumbosacral strain and malingering.  
On September 28th, the veteran was evaluated by a 
psychiatrist.  The psychiatrist noted that the veteran 
claimed to have severe pain in his lower back and legs that 
prevented him from carrying out his duties.  The psychiatrist 
further noted that the veteran had refused to return to 
training and was presently doing details in the company area 
pending completion of a Congressional Inquiry.  The 
psychiatrist indicated that according to the Orthopedics 
Department, the veteran's concern regarding a back injury was 
"unwarranted."  Upon examination, the psychiatrist found 
that the veteran's thought content showed a marked 
preoccupation with his alleged injury.  The psychiatrist 
found that the veteran's concern over his injury appeared to 
be interfering with his functioning as a trainee, but that 
there was no evidence that he was psychiatrically unfit for 
duty.  The psychiatrist diagnosed the veteran with 
hypochondriasis.

A report of physical examination dated in October 1970 shows 
that the veteran was discharged on the basis of 
unsuitability.  The examiner noted a diagnosis of 
hypochondriasis and indicated that the veteran's spine and 
neck were normal upon examination.  In a report of medical 
history completed at discharge, the veteran reported a 
history of back trouble and indicated that he was unable to 
perform certain motions due to his back pain.

On October 20th, 1970, an examiner noted that the veteran had 
been seen by numerous doctors for back pain, without any 
specific objective pathological findings ever being reported.  
The examiner found that his examination had been no different 
and that he was unable to obtain any positive findings.

In a rating decision dated in March 1971, the RO granted 
service connection for the residuals of lumbosacral strain.

VA orthopedic examinations conducted between October 1975 and 
February 1987 reflect ongoing complaints of low back pain 
accompanied by pain and numbness in the left leg.  These 
examination reports are negative for any complaints or 
findings regarding the veteran's neck or cervical spine.

During a February 1987 VA examination, x-rays of the cervical 
spine reportedly revealed good alignment, and that vertebral 
bodyheights and intervertebral disc spaces were well 
maintained.  No evidence of fracture of subluxation was 
found.  The veteran was diagnosed with the residuals of an 
injury to the lumbar spine with chronic strain.

In November 1988, the veteran was examined by Dr. P.E., a 
private physician.  Upon examination, Dr. P.E. noted that 
full cervical range of motion was present with no pain on 
axial compression.  X-rays of the cervical spine reportedly 
revealed mild osteophyte formation, and minimal foraminal 
narrowing at C3-4 and at C6-7 with a small lateral osteophyte 
visible at C6-7.  The veteran was diagnosed with mild 
cervical spondylosis with minimal changes at C3-4 and C6-7.

In March 1989, the veteran filed a claim of entitlement to 
service connection for a cervical spine injury.  He contended 
that he experienced a cervical spine injury prior to entering 
active duty and that this injury had been aggravated when he 
fell down a flight of stairs in service.  The veteran 
subsequently submitted copies of his January 1970 treatment 
at Ruidoso-Hondo Valley General Hospital and Gerald Champion 
Memorial Hospital, which he contended proved the existence of 
a pre-service injury.

During an April 1989 VA physical examination, the veteran 
again reported that he fallen down a flight of stairs in 
service, which aggravated a low back condition.  The VA 
examiner reviewed the veteran's cervical spine x-rays but 
noted that his pain was restricted to his low back.  The 
report of examination is negative for any complaints or 
findings regarding the veteran's cervical spine.

In a signed statement submitted in May 1989, the veteran 
contended that 90 days prior to his entry into active 
service, he was involved in an accident that caused "damage 
to C3-4 C6-7 mild cervical spondylosis."  He enclosed a 
signed statement from T.M., who indicated that he witnessed 
the January 1970 accident in which the veteran was pinned 
under the rear tire of a machine and that he was the 
individual who took the veteran to the hospital. 

In June 1989, the veteran was evaluated by Dr. W.C.R., a 
private physician.  Dr. W.C.R. found that the veteran was 
possibly "10% disabled although this is very subjective."  
Dr. W.C.R. further found that due to the subjective nature of 
the veteran's complaints, it was quite possible that he had 
no disability with regard to his low back, although he 
reportedly did have significant disability with regards to 
"other areas of his back."  

The Board's June 1990 decision

In June 1990, the Board denied the veteran's claim of 
entitlement to service connection for a cervical spine 
disability.  The Board found that the record failed to 
demonstrate the existence of a preexisting cervical spine 
injury, and that although the veteran was treated in service 
for low back problems, there was no evidence in his service 
medical records of any complaints, treatment, or diagnoses 
related to his cervical spine.  The Board further found that 
the first evidence of any cervical spine disability was dated 
many years after his discharge, and that there was no 
competent medical evidence relating this disability to any 
trauma sustained during service.

The Board concluded that in the absence of any evidence of a 
cervical spine disability prior to entrance into service, and 
because such disability was not demonstrated either during 
service or for many years subsequent to service, service 
connection for a cervical spine disability was not warranted.

Newly submitted evidence

X-rays of the cervical spine taken in November 1994 
reportedly revealed generalized osteoporosis.  The vertebral 
body height was reportedly reserved and marked narrowing of 
the C6-7 interspace was found with practically complete 
disappearance of the interarticular space and minor 
osteophyte formation anteriorly at this level.  The VA 
radiologist noted an impression of degenerative changes 
involving the cervical spine.

VA outpatient records dated between April 1995 and August 
1995 are negative for any complaints and treatment regarding 
the veteran's neck or cervical spine.

In August 1995, the veteran again raised a claim of 
entitlement to service connection for a cervical spine 
disability.  He contended that his osteoporosis of the 
cervical spine and the disappearance of a disc between C6 and 
C7 were causing him problems.  The veteran also asserted that 
the accusation of hypochondriasis in his service medical 
records was unjust because there has since been enough 
medical evidence submitted to show that his back disabilities 
were real.  With his statement, the veteran enclosed 
additional duplicates of the January 1970 hospital records 
from the Ruidoso-Hondo Valley General Hospital and the Gerald 
Champion Memorial Hospital.  The veteran also enclosed a 
memorandum from the Department of the Army showing that they 
could find no basis for correction of the veteran's service 
medical records as he had requested.

During a VA orthopedic examination conducted in September 
1995, the veteran reported chronic severe low back pain.  The 
report of examination is negative for any complaints or 
findings regarding the veteran's neck or cervical spine.

In June 1996, the veteran reiterated previous contentions to 
the effect that a pre-service injury of the cervical spine 
had been aggravated by service.  He submitted additional 
duplicates of his January 1970 hospital records, as well as 
duplicates of VA and private examination reports that were 
already on record prior to the Board's June 1990 decision.

During a VA orthopedic examination conducted in October 1996, 
the veteran again reported that 90 days prior to service, he 
was in an accident in which a heavy weight fell on his neck 
and back.  He further reported that he had experienced 
increasing pain in his neck and back since discharge.  
Examination of the cervical spine revealed no visible 
abnormalities, and dermatone evaluation of the upper 
extremities revealed no sensory deficits.   The VA examiner 
noted that x-rays of the cervical spine taken in October 1996 
reportedly revealed loss of intervertebral disc height and 
signal intensity at the C6-7 level.  Some mild uncovertebral 
hypertrophy and anterior and posterior vertebral body 
spurring was also noted at the C6-7 level with mild bilateral 
neuroforaminal narrowing.  The veteran was diagnosed with 
symptomatic early osteoarthritis of the cervical spine.

Between March 1997 and February 1999, the veteran continued 
to submit additional copies of his January 1970 hospital 
records.  The veteran also continued to submit additional 
copies of VA and private treatment records already of record.

During a VA physical examination conducted in March 1998, the 
veteran again reported chronic back pain since 1970.  The 
veteran was diagnosed with chronic back pain with mild 
degenerative joint disease.  No specific complaints or 
findings were noted regarding the veteran's neck or cervical 
spine. 

In July 1998, the veteran was provided with a personal 
hearing at the RO.  He testified that in January 1970, the 
incident involving the rubber tire skidding machine had 
resulted in injury to his back and neck.  He further 
testified that this injury was later aggravated when he fell 
down a flight of stairs in service.  The veteran indicated 
that he did not receive any treatment for his neck during 
service and that the first treatment he received for his neck 
had been with chiropractors shortly thereafter.  In support 
of his claim, the veteran submitted a statement from Dr. 
J.F.R., who found that the veteran had marked degenerative 
disc disease of the cervical spine with some lysthesis of C6 
forward on C7.

Between November 1998 and February 1999, the veteran 
submitted several statements in which he restated his 
contention that he had injured his neck in 1970 and that this 
injury had been aggravated by his service in the military.  

Analysis

Finality

In June 1990, the Board denied the veteran's claim of 
entitlement to service connection for a cervical spine 
disability.  That decision is final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100; see also Evans, 9 Vet. App. at 285.  In 
order to reopen the claim, new and material evidence must 
have been submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

After reviewing the record, the Board is of the opinion that 
new and material evidence has not been submitted sufficient 
to reopen the veteran's claim of entitlement to service 
connection for a cervical spine disorder.  In June 1990, the 
Board denied the veteran's claim on the basis that his 
statements and pre-service medical records failed to 
demonstrate the existence of a preexisting cervical spine 
disability, and that there was no evidence in his service 
medical records of any complaints, treatment, or diagnoses 
related to the cervical spine.  The Board further concluded 
in its decision that the first evidence of a cervical spine 
disability was dated many years after his discharge, and that 
there was no competent medical evidence relating this 
disability to any trauma sustained during service.

At the time of the Board's June 1990 decision, the evidence 
of record included the veteran's January 1970 hospital 
records, which noted treatment for a multiple lacerations, 
lumbar lordosis, and a cerebral concussion following a 
logging accident but no cervical; spine injury; service 
medical records which were negative as to cervical spine 
pathology; a November 1988 VA radiology report showing mild 
osteophyte formation in the cervical spine, and minimal 
foraminal narrowing at C3-4 and at C6-7; and the veteran's 
own contentions that he had suffered an injury to the 
cervical spine in January 1970 that was aggravated when he 
fell down a flight of stairs in service.  Prior to the 
Board's 1990 decision, the veteran had also submitted lay 
testimony regarding his pre-service logging accident.

Since filing to reopen his claim, the veteran has submitted 
virtually identical statements to those submitted in his 
previous claim in which he contended that his cervical spine 
disability was aggravated by service.  He has also submitted 
VA and private treatment records reflecting diagnoses of 
osteoporosis and osteoarthritis of the cervical spine.  
However, he has submitted no additional evidence showing the 
existence of a preexisting injury, and no competent medical 
evidence demonstrating that his current cervical spine 
disability was either caused by or aggravated during his 
military service.

Regarding the veteran's claim that he injured his neck prior 
to entering service, the Board wishes to note that it is 
cognizant of the Court's holding in Justus; that for the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus, 3 Vet. App. at 513.  
However, the veteran's statements regarding his logging 
accident are identical to statements submitted during his 
previous claim.  He has submitted duplicate copies of the 
January 1970 hospital records.  It was based on this evidence 
that the Board concluded in its June 1990 decision that the 
veteran had failed to show the existence of a preexisting 
injury.  At that time, the Board determined that the January 
1970 records in fact revealed no evidence of any injury to 
his cervical spine following his logging accident, but rather 
that he had in fact been treated solely for lumbar lordosis, 
multiple lacerations, and a cerebral concussion.

Thus, because the additional evidence submitted by the 
veteran consists of copies of the previously submitted 
January 1970 hospital records accompanied by virtually 
identical contentions regarding a preexisting injury, the 
Board finds that this additional evidence is merely 
cumulative of previously submitted evidence, and is  
therefore not so significant that it must be addressed in 
order to fairly decide the merits of the claim.

Furthermore, regarding the veteran's claim that his cervical 
spine disability was either caused by and aggravated during 
his military service, the Board notes there is no evidence 
that the veteran possesses the requisite medical training are 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court specifically stated: 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C. 5108."  

Although the veteran has submitted additional VA and private 
medical records, the records merely reflect recent treatment 
for his cervical and lumbar spine disorders.  There is no 
indication in these records that any competent medical 
examiner has ever related the veteran's cervical spine 
disorder to service or ever determined that his cervical 
spine disorder was aggravated by such service.  Therefore, 
because the veteran himself is not competent to provide such 
testimony, the Board finds that both the veteran's statements 
in this regard and his recently submitted treatment records 
do not bear directly and substantially upon the specific 
matter under consideration, and are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.

In short, to date the veteran has submitted no additional 
evidence regarding a preexisting injury, and no competent 
medical evidence showing that his cervical spine disorder was 
caused by or aggravated during his military service.  
Therefore, the Board finds that the additional evidence which 
was submitted by the veteran as to these matters, consisting 
primarily of his own statements and previously submitted 
medical records, is merely cumulative of previously submitted 
evidence, does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence has not been submitted, and 
the claim is not reopened.  The benefit sought on appeal 
remains denied.

Additional Matter

When a claim is not well grounded, the VA does not have a 
statutory duty to assist a veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  However, the 
VA may be obligated to advise the claimant of the evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the VA has previously advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In Graves v. Brown, 8 Vet. App. 522 (1996), the Court 
extended the Robinette analysis to situations, such as the 
instant case, in which new and material evidence is needed to 
complete an application for VA benefits.  The Court in Graves 
held as follows:

 . . .when a veteran has made an application to 
reopen a claim and the Secretary is on notice of 
evidence which may prove to be new and material but 
has not been submitted with the application, the 
Secretary has a duty under section 5103 to inform 
the claimant of the evidence that is "necessary to 
complete the application." 
	8 Vet. App. at 525.

By this decision, the Board informs the veteran of the type 
of evidence needed to reopen his claim for service 
connection.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a cervical 
spine disorder is denied.


REMAND

The veteran is seeking entitlement to a total rating based on 
individual unemployability due to a service-connected 
disability.  He essentially contends that he is unable to 
maintain gainful employment due to his service-connected 
lumbosacral strain.  The Board observes that the veteran's 
lumbosacral strain is currently rated as 20 percent disabling 
and that this is his only service-connected disability.

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  Having found the 
claim to be well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
See 38 U.S.C.A. § 5107(a).  In accordance with this duty, and 
for the reasons and bases set forth below, the Board finds 
that further evidentiary development is necessary before the 
veteran's claim can be properly adjudicated.

In January 1998, the veteran submitted a letter from the 
Division of Vocational Rehabilitation showing that he was 
being considered for eligibility in a vocational 
rehabilitation program.  The Board notes that the veteran's 
vocational rehabilitation file is not associated with claims 
folder and it does not appear that such file was requested.  
Because the veteran is claiming that he is unable to obtain 
employment due to his lumbosacral strain, the Board finds 
that a review of the veteran's vocational rehabilitation file 
would be helpful in evaluating his claim.

During his July 1998 personal hearing, the veteran testified 
that the Social Security Administration had recently denied 
his claim for disability benefits from that agency.  He 
further testified that he intended to appeal that agency's 
decision.  Because the complete records used by that agency 
in reaching their decision may contain additional information 
pertinent to the veteran's claim, the Board finds that the RO 
should obtain the veteran's Social Security file.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) [VA's 
duty to assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA disability 
compensation benefits].  Decisions of the Board must be based 
on all of the evidence which is known to be available.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 1999).

The record reflects that in January 1995, the veteran 
completed a "Notice of Accident" form for the Worker's 
Compensation Administration.  This notice reflects that the 
veteran injured himself on the job after lifting a 25-pound 
container of popcorn cooking oil.  However, there is no 
indication in this form as to whether the veteran was 
claiming that he suffered an injury and no indication in the 
record as to whether he subsequently filed a formal claim for 
worker's compensation benefits.  The RO should determine 
whether such a claim was filed and, if so, the records 
pertaining to his worker's compensation claim should be 
obtained.

In January 1998, the veteran submitted a document showing 
that he had been awarded benefits from a government 
assistance program in November 1995 based on a finding that 
he was "permanently disabled."  The Board notes that the 
precise nature of this program is unclear from this document, 
as is the basis for the determination that the veteran was 
permanently disabled.  Thus, the Board finds that while this 
case is in remand status, the RO should attempt to determine 
what agency promulgated this decision.  Once the nature of 
the benefits involved has been determined, if necessary, the 
RO should then obtain the records used by that agency in 
reaching their conclusion.

In addition, the Board finds that a VA social and industrial 
survey would also be helpful in order to determine if the 
veteran is unable to secure or maintain gainful employment as 
a result of his service-connected lumbosacral strain.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA or non-VA 
medical care providers who have treated 
him for his service-connected lumbosacral 
strain since December 1997.  After 
securing any necessary releases, the RO 
should obtain copies of all treatment 
records referred to by the veteran which 
have not been previously obtained.  
Regardless of the veteran's response, the 
RO should obtain any available VA 
treatment records that may be pertinent 
to his claim.  These records should then 
be associated with the claims file.

2.  The RO should obtain the veteran's VA 
vocational rehabilitation folder, to 
include copies of all decisions, reports 
and records considered in making 
determinations as to the veteran's 
eligibility for vocational 
rehabilitation.

3.  The veteran should also be asked to 
provide specific information regarding 
any claims for worker's compensation 
benefits in connection with his 
employment at Sierra Cinema.  He must 
provide a written release for all 
employment records from that company, 
including all employment health records, 
documentation pertaining to any claim for 
worker's compensation benefits, and all 
clinical records created pursuant to any 
injuries claimed to have resulted from 
employment with that company, as well as 
any documents on file with the 
appropriate state agency.  After securing 
the necessary releases, the RO should 
attempt to obtain copies of the records 
identified by the veteran, including, if 
possible, a copy of the decision 
regarding his worker's compensation 
claim.  The RO should clearly document 
all efforts undertaken to obtain these 
records and associate any additional 
records obtained with the claims file.

4.  The veteran should also be asked to 
provide specific information regarding 
the November 1995 award of government 
assistance benefits.  He must provide a 
written release for all records used by 
the agency who awarded such benefits.  
After securing the necessary releases, 
the RO should attempt to obtain copies of 
the records identified by the veteran

5.  The RO should contact the Social 
Security Administration and obtain any 
medical records or other documentary 
evidence that were used by that agency in 
deciding the veteran's claim for 
benefits, including a copy of the 
decision itself.

6.  The veteran should be afforded a VA 
social and industrial survey to assess 
his recent employment history and day-to-
day functioning.  The individual 
conducting the survey should express an 
opinion with complete rationale as to the 
impact of the veteran's service-connected 
lumbosacral strain on his ability to 
secure or follow a substantially gainful 
occupation.  The veteran's claims folder 
should be made available to the person 
conducting the survey.  The report of the 
VA social and industrial survey should be 
associated with the veteran's claims 
folder.

6.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
completed in full.  Then the RO should 
readjudicate the veteran's claims of 
entitlement to a total rating based on 
individual unemployability due to a 
service-connected disability.  If deemed 
to be appropriate by the RO, additional 
evidentiary development should be 
undertaken.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with copies of a supplemental statement 
of the case and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 


